      Case: 1:19-cv-00178-DAP Doc #: 9 Filed: 01/31/19 1 of 2. PageID #: 157




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 BILLIE LAWLESS, et al.,                           )   CASE NO. 1:19-CV-178
                                                   )
                Plaintiffs,                        )
                                                   )   JUDGE DAN AARON POLSTER
        v.                                         )
                                                   )
 CLEVELAND STATE UNIV., et al.                     )   AMENDED:
                                                   )
                Defendants.                        )   TELECONFERENCE MINUTES
                                                       AND ORDER

       On January 24, 2019, Plaintiffs Billie Lawless and Politician: A Toy, Inc. filed this action

against Cleveland State University, Doc #: 1, and filed a Motion for Temporary Restraining

Order, Doc #: 2. Lawless is the artist of a sculpture entitled The Politician: A Toy. Compl. ¶ 3.

The Sculpture is a 40 foot tall piece surrounded by a wrought iron fence. Compl. ¶ 18. The

fence contains phrases meant to refer to the current political climate. Id. The University entered

into a contract with Lawless, under which the University would pay Lawless $120.00 per year to

relocate the Sculpture to the University’s campus. Compl. ¶ 25. The Contract prohibits the

University from modifying the Sculpture without Lawless’s written consent. Compl. ¶ 29. On

or about March 18, 2018, Lawless updated the Sculpture, adding the phrase “BUILD A WALL

OF PUSSIE” in reference to Trump’s wall and his Access Hollywood interview. Id. at ¶ 45.

Lawless removed the phrase for routine repairs and reinstalled it on or about October 13, 2018.

Comp. ¶ 47. On or about October 15, 2018, the University covered the “BUILD THE WALL

OF PUSSIE” phrase with a re-used vinyl banner. Id. at ¶ 48. On November 28, 2018, the
      Case: 1:19-cv-00178-DAP Doc #: 9 Filed: 01/31/19 2 of 2. PageID #: 158



University terminated the Contract. Lawless brought this action and TRO alleging that the

University is unconstitutionally and unlawfully censoring Lawless’s speech.

       The same day this action and TRO were filed, the Court held a teleconference attended

by Plaintiff Billie Lawless, Plaintiffs’ counsel Peter G. Pattakos, Andrew C. Geronimo, and

Rachel Hazelet, Defendants’ representatives Sonali Wilson and George Hamm, and Defendants’

counsel Amy Golian, Sam Peterson, and Ashley Barbone. Judge Polster explained to Lawless

and his counsel that, given the 3+ months that had elapsed since the University first covered up

the Sculpture’s phrase, he did not believe that an emergency existed and therefore a TRO was

inappropriate. However, Judge Polster encouraged the parties to come to a quick resolution for

the remaining 4 months of the parties’ contract. He scheduled a Case Management Conference

for February 8, 2019 at 2:30PM. Plaintiffs are to serve Defendants and Defendants are to file

their Answer prior to the CMC.

       Accordingly, Plaintiffs’ Motion for Temporary Restraining Order, Doc #: 2 is hereby

DENIED.

       IT IS SO ORDERED.
                                                    /s/Dan Aaron Polster Jan. 31, 2019
                                                    DAN AARON POLSTER
                                                    UNITED STATES DISTRICT COURT
